                          Case 21-10527-JTD           Doc 22         Filed 03/08/21    Page 1 of 1



                                  IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF DELAWARE

                                                                 )
         In re:                                                  )     Chapter 11
                                                                 )
         CARBONLITE HOLDINGS LLC, et al.,                        )     Case No. 21-10527 (JTD)
                                                                 )
                                          Debtors.               )     (Joint Administration Requested)
                                                                 )

                             MOTION AND ORDER FOR ADMISSION PRO HAC VICE

          Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac vice of
    Nicholas J. Messana of Latham & Watkins LLP to represent the Orion Energy Partners Investment Agent, LLC and
    certain affiliated funds in this case.

    Dated: March 8, 2021                                   /s/ Kara Hammond Coyle
                                                           Kara Hammond Coyle (No. 4410)
                                                           Young Conaway Stargatt & Taylor, LLP
                                                           Rodney Square, 1000 North King Street
                                                           Wilmington, DE 19801
                                                           Telephone: (302) 571-6600
                                                           Email: kcoyle@ycst.com

                       CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted, practicing,
    and in good standing as a member of the Bar of the States of California and New York, and submit to the disciplinary
    jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I also
    certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District Court
    Fund revised August 31, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of the Court
    for the District Court.

                                                           /s/ Nicholas J. Messana
                                                           Nicholas J. Messana
                                                           Latham & Watkins LLP
                                                           355 South Grand Avenue, Suite 100
                                                           Los Angeles, CA 90071
                                                           Telephone: (213) 485-1234
                                                           Email: nicholas.messana@lw.com

                                             ORDER GRANTING MOTION

             IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




27806286.1
